          Case 2:18-cv-03406-SRB Document 20-1 Filed 01/28/19 Page 1 of 13



                         SETTLEMENT AND RELEASE AGREEMENT

          This Settlement and Release Agreement (“Agreement”) is entered into by and between the

 undersigned parties (the “Parties”), Cecilia Jones and Pedro Ybarra (collectively “Plaintiffs”), on

 the one hand, and Symantec Corporation (“Symantec”), on the other.

                                             RECITALS

          A.      WHEREAS, Plaintiffs filed a Complaint with the U.S. District Court for the District

 of Arizona, Civil Action No. 2-18-cv-03406-SRB, alleging that Symantec violated the Fair Labor

 Standards Act (the “Lawsuit”);

          B.      WHEREAS, Symantec denies the allegations and claims contained in the Lawsuit,

 denies any wrongdoing whatsoever and enters into this Agreement solely to avoid the expense and

 disruption of litigation;

          C.      WHEREAS, Symantec provided Plaintiffs with documentation showing that

 Plaintiffs were paid all overtime due to them under the FLSA;

          D.      WHEREAS, the Parties have settled, fully and finally, the claims asserted in the

 Lawsuit by Plaintiffs up to and including the date of execution of this Agreement;

          NOW, THEREFORE, in consideration of the terms, conditions, and promises set forth

 herein, the Parties agree as follows:

          1.      Cash Consideration.

                  a.     Symantec shall pay the total amount of Four Hundred Sixty-Three Dollars

                         and 20/100 ($463.20) in costs incurred by Plaintiffs in bringing the Lawsuit.

                  b.     The costs shall be payable as follows:

                          i. One check payable to “Zoldan Law Group PLLC,” in the amount of

                             Four Hundred Sixty-Three Dollars and 20/100 ($463.20);


                                              Page 1 of 6
DB2/ 35747085.5


                                                                                         EXHIBIT 1
          Case 2:18-cv-03406-SRB Document 20-1 Filed 01/28/19 Page 2 of 13



                  c.     Symantec shall issue an IRS 1099 Form for the payment designated in

                         Paragraph 1(b)(i).

                  d.     Symantec shall make the payment designated in Paragraph 1(b)(i) within

                         fourteen (14) days after the completion of both of the following conditions:

                         (1) the Parties execute the attached Stipulation of Dismissal (Exhibit A) to

                         dismiss the Lawsuit in its entirety; and (2) the Parties’ receipt of an Order

                         from the U.S. District Court for the District of Arizona approving the

                         settlement and dismissing Civil Action No. 2-18-cv-03406-SRB with

                         prejudice as to Plaintiffs and approving the settlement of Plaintiffs’

                         individual FLSA claims.

          2.      Bona Fide Dispute. Plaintiffs expressly acknowledge that they have been paid all

                  wages owed including overtime by Symantec, and that the payment of costs is

                  intended to resolve any bona fide dispute arising from the filing of the Lawsuit.

          3.      Release.

                  a.     Plaintiffs, on behalf of themselves and any heirs, executors, administrators

                         or assigns which they have or may have at any time in the future, hereby

                         waive and release all claims of any nature whatsoever, in law or equity,

                         Plaintiffs ever had, or have, or hereafter may have, up to and including the

                         date of execution of this Agreement, arising from the claims asserted in the

                         Lawsuit. This Agreement releases all such claims against Symantec, any of

                         Symantec’s parents, subsidiaries, affiliates, predecessors, successors,

                         officers, directors, attorneys, employees, joint employers, contractors,




                                              Page 2 of 6
DB2/ 35747085.5


                                                                                          EXHIBIT 1
          Case 2:18-cv-03406-SRB Document 20-1 Filed 01/28/19 Page 3 of 13



                         assigns, agents (in their personal and official capacities), and insurers

                         (hereinafter referred to collectively as the “Released Parties”).

                  b.     Except as specifically set forth in this Agreement, each party shall bear its

                         own costs and fees.

                  c.     Plaintiffs acknowledge that they are not a prevailing party and that they

                         shall receive no compensation, damages, fees or other consideration from

                         Symantec except as specifically set forth in this Agreement.

          4.      No Other Pending Claims. With the exception of the Lawsuit, Plaintiffs represent

                  that they have not filed or otherwise presented any other claims, complaints,

                  charges, arbitration claims, or lawsuits of any kind whatsoever with any court,

                  governmental agency, other regulatory body, or arbitration tribunal with respect to

                  any matter related to Symantec, or arising out of their employment with or services

                  provided to Symantec.

          5.      Release of Attorneys’ Lien.       Plaintiffs warrant that any attorney they have

                  consulted in connection with the Lawsuit shall release all liens or other claims for

                  attorneys’ fees against any Related Parties in connection with Plaintiffs attorneys’

                  representation of them upon payment of the consideration in Paragraph 1.

          6.      Non-Admission of Liability. Plaintiffs acknowledge that the execution of this

                  Agreement and the payment of consideration or any other obligation hereunder are

                  not and shall not be construed in any way as an admission of wrongdoing or liability

                  on the part of Symantec or the Released Parties. Plaintiffs further acknowledge that

                  Symantec denies all allegations of wrongdoing alleged in the Lawsuit. Symantec




                                               Page 3 of 6
DB2/ 35747085.5


                                                                                             EXHIBIT 1
          Case 2:18-cv-03406-SRB Document 20-1 Filed 01/28/19 Page 4 of 13



                  intends, by this Agreement, merely to avoid the expense, delay, uncertainty, and

                  burden of continued litigation.

          7.      Entire Agreement. This Agreement sets forth the entire agreement of the Parties

                  and supersedes all prior agreements or understandings between them pertaining to

                  the subject matter herein. This Agreement may be modified only in a writing signed

                  by Plaintiffs or their counsel, and counsel for Symantec.

          8.      Controlling Law. This Agreement shall be governed by the laws of the state of

                  Arizona without reference to that jurisdiction’s choice of law rules, and the venue

                  for the resolution of any disputes arising out of or related to this Agreement shall

                  be exclusively in any state or federal court of competent jurisdiction in Maricopa

                  County, Arizona.

          9.      Severability.   Should any provision of this Agreement be held invalid or

                  unenforceable by operation of law or otherwise, all other provisions shall remain in

                  full force and effect; provided, further, that a court may modify any provision to

                  make it valid and enforceable.

          10.     Knowing and Voluntary Release. Plaintiffs agree that they are signing this

                  Agreement freely, knowingly, voluntarily, and without coercion, and in particular

                  acknowledge:

                  a.     They each have carefully reviewed this Agreement and understand its terms

                         and contents and their rights and obligations set forth herein;

                  b.     They each have been advised to consult with counsel, and they have

                         discussed this Agreement with their counsel, the Zoldan Law Group PLLC;




                                              Page 4 of 6
DB2/ 35747085.5


                                                                                           EXHIBIT 1
          Case 2:18-cv-03406-SRB Document 20-1 Filed 01/28/19 Page 5 of 13



                  c.     They each have had ample time and opportunity to review and consider this

                         Agreement before signing it;

                  d.     They each are receiving consideration in addition to that to which they

                         already are entitled; and

                  e.     They are not relying on any promises or inducements by Symantec other

                         than those expressly stated herein.

          11.     Jointly Drafted. This Agreement is deemed to have been drafted jointly by the

                  Parties. Any uncertainty or ambiguity shall not be construed for or against any

                  Party, since all Parties have participated in the negotiations and drafting of this

                  Agreement.

          12.     Counterparts. This Agreement may be executed in one or more counterparts, each

                  of which shall be deemed an original, but all of which together shall constitute one

                  and the same instrument.         Furthermore, signatures delivered via facsimile

                  transmission and/or portable document format shall have the same force, validity

                  and effect as the originals thereof.

          IN WITNESS WHEREOF, this Settlement and Release Agreement has been agreed to and

 accepted by Plaintiffs and Symantec as of the date(s) set forth below.




                                               Page 5 of 6
DB2/ 35747085.5


                                                                                         EXHIBIT 1
Case 2:18-cv-03406-SRB Document 20-1 Filed 01/28/19 Page 6 of 13




                                                            EXHIBIT 1
          Case 2:18-cv-03406-SRB Document 20-1 Filed 01/28/19 Page 7 of 13




    ___________________________________           ___________________________________
    CECILIA JONES                                 SYMANTEC CORPORATION

    Dated: January ____, 2019                     Name:

                                                  Title:

                                                  Dated: January ____, 2019


    ___________________________________
    PEDRO YBARRA

    Dated: January ____, 2019   01/24/2019




                                        Page 6 of 6
DB2/ 35747085.5


                                                                              EXHIBIT 1
Case 2:18-cv-03406-SRB Document 20-1 Filed 01/28/19 Page 8 of 13




            EXHIBIT A




                                                            EXHIBIT 1
       Case 2:18-cv-03406-SRB Document 20-1 Filed 01/28/19 Page 9 of 13




 1    JASON BARRAT
      State Bar No. 029086
 2
      ZOLDAN LAW GROUP
 3    14500 N. Northsight Blvd., Suite 133
      Scottsdale, AZ 85260
 4    Tel & Fax: 480-442-3410
 5    Attorneys for Plaintiff

 6    JOHN BATTENFELD
      admitted pro hac vice
 7
      MORGAN, LEWIS & BOCKIUS LLP
 8    300 South Grand Avenue
      Twenty-Second Floor
 9    Los Angeles, CA 90071
10    Tel: 213-612-2500
      Fax: 213-612-2501
11
      CYNTHIA A. RICKETTS
12    State Bar No. 012668
13    ANDREW C. STANLEY
      State Bar No. 029789
14    SACKS, RICKETTS & CASE LLP
15
      2800 N. Central Ave., Suite 1910
      Phoenix, AZ 85004
16    Tel: 602-385-2270
      Fax: 602-385-3371
17    Attorneys for Defendant
18
                         IN THE UNITED STATES DISTRICT COURT
19
                               FOR THE DISTRICT OF ARIZONA
20
      Cecilia Jones and Pedro Ybarra,              Case No. 2:18-cv-03406-SRB
21    Individually and on behalf of all others
      similarly situated,                        STIPULATION AND PROPOSED
22
                 Plaintiffs,                      ORDER OF DISMISSAL WITH
23    v.                                           PREJUDICE PURSUANT TO
                                                     F.R.C.P. 41(a)(1)(A)(ii)
24    Symantec Corporation, a California
25    company,                                      Honorable Susan R. Bolton
               Defendant.
26




     DB2/ 35747210.4                                                EXHIBIT 1
      Case 2:18-cv-03406-SRB Document 20-1 Filed 01/28/19 Page 10 of 13




 1              Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs Cecilia Jones
 2
      and Pedro Ybarra (“Plaintiffs”) and Defendant Symantec Corporation (“Defendant”;
 3
      collectively, the “Parties”), by and through their respective counsel of record, hereby
 4

 5    stipulate to the entry of an order dismissing this action with prejudice. The Parties hereby

 6    stipulate and agree as follows:
 7
                WHEREAS, on October 23, 2018, Plaintiffs filed the above captioned action in the
 8
      United States District Court for the District of Arizona against Defendant alleging
 9

10    overtime violations of the Fair Labor Standards Act (“FLSA”) individually and as a

11    collective action;
12              WHEREAS, in response to the action, Defendant provided Plaintiffs with
13
      documentation showing that Plaintiffs were paid all overtime due to them under the
14

15
      FLSA;

16              WHEREAS, the Parties have reached an agreement (the “Settlement Agreement”),
17    attached hereto as Exhibit 1, for dismissal of Plaintiffs’ individual FLSA claims, in
18
      exchange for payment by Defendant of certain costs incurred by Plaintiffs in filing the
19
      action;
20

21              WHEREAS, the Settlement Agreement states that upon execution of the Settlement
22    Agreement, a stipulation of dismissal with prejudice of this action will be filed with this
23
      Court along with a proposed order of dismissal for the Court’s approval of the settlement
24
      of Plaintiffs’ FLSA claims.
25

26              ACCORDINGLY, the Parties stipulate to the dismissal with prejudice of this



     DB2/ 35747210.4                                -2-
                                                                                  EXHIBIT 1
      Case 2:18-cv-03406-SRB Document 20-1 Filed 01/28/19 Page 11 of 13




 1    action and the claims asserted by Plaintiffs, with each party to bear his, her, or its own
 2
      attorneys’ fees and costs, except as provided in the Parties’ Settlement Agreement.
 3
               THEREFORE, the Parties respectfully request that this Court enter the attached
 4

 5    Order of Dismissal with Prejudice.

 6             IT IS SO STIPULATED.
 7
      Respectfully submitted this ____th day of January, 2019.
 8

 9

10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25

26



     DB2/ 35747210.4                            -3-
                                                                               EXHIBIT 1
      Case 2:18-cv-03406-SRB Document 20-1 Filed 01/28/19 Page 12 of 13




 1    ZOLDAN LAW GROUP, PLLC                  MORGAN, LEWIS & BOCKIUS LLP
 2
      /s/                                     /s/
 3    Michael Zoldan (AZ 029086)              John Battenfeld (CA 119513)
      Jason Barrat (AZ 028128)                admitted pro hac vice
 4    Jessica Miller (AZ 031005)              300 South Grand Avenue
 5    14500 N. Northsight Blvd., Suite 133    Twenty-Second Floor
      Scottsdale, AZ 85260                    Los Angeles, CA 90071
 6    Tel & Fax: 480-442-3410                 Tel: 213-612-2500
      Email: mzolddan@zoldangroup.com         Fax: 213-612-2501
 7
             jbarrat@zoldnangroup.com         Email: john.battenfeld@morganlewis.com
 8           jmiller@zoldangroup.com
                                              Aimee Raimer (TX 24081275)
 9    ATTORNEYS FOR PLAINTIFF                 admitted pro hac vice
10                                            1717 Main Street, Suite 3200
                                              Dallas, TX 75201
11                                            Tel: 214-466-4000
                                              Fax: 214-466-4001
12                                            Email: aimee.raimer@morganlewis.com
13
                                              SACKS RICKETTS & CASE LLP
14

15
                                              Cynthia A. Ricketts (012669)
                                              Andrew C. Stanley (029789)
16                                            2800 N. Central Ave., Suite 1910
                                              Phoenix, AZ 85004
17                                            Tel: 602-385-2270
18                                            Fax: 602-385-3371
                                              Email: cricketts@srclaw.com
19                                                   astanley@srclaw.com
20
                                              ATTORNEYS FOR DEFENDANTS
21

22

23

24

25

26



     DB2/ 35747210.4                         -4-
                                                                         EXHIBIT 1
      Case 2:18-cv-03406-SRB Document 20-1 Filed 01/28/19 Page 13 of 13




 1                                  CERTIFICATE OF SERVICE
 2
               I hereby certify that on January ____, 2019, I electronically transmitted the
 3             attached document to the Clerk’s Office using the CM/ECF System for filing and
               transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 4
                                         MICHAEL ZOLDAN
 5
                                         State Bar No. 028128
 6                                       JASON BARRAT
                                         State Bar No. 029086
 7                                       JESSICA MILLER
 8                                       State Bar No. 031005
                                         14500 N. Northsight Blvd., Suite 133
 9                                       Scottsdale, AZ 85260
10

11                                 /s/

12

13

14

15

16

17
18

19

20

21

22

23

24

25

26



     DB2/ 35747210.4                               -5-
                                                                                EXHIBIT 1
